         Case 1:17-cv-02989-AT Document 708 Filed 01/27/20 Page 1 of 11




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DONNA CURLING, et al.

        Plaintiffs,
                                                CIVIL ACTION
        v.
                                                FILE NO. 1:17-cv-2989-AT
    BRAD RAFFENSPERGER, et al.,

        Defendants.


             STATE DEFENDANTS’ RESPONSE TO COURT’S
               REQUEST FOR BRIEFING ON RIPENESS

        On January 17, 2020, the Court requested that all parties brief

whether Plaintiffs’ new claims challenging the BMD system are ripe.1

Ripeness involves both Article III jurisdiction and prudential concerns. Dig.

Props. v. City of Plantation, 121 F.3d 586, 589 (11th Cir. 1997).




1 By docket entry, the Court stated: “The Court is considering the issue of the
ripeness of Plaintiffs' claims challenging the BMD voting system in
connection with its review of [645] the State Defendants’ MOTION to Dismiss
Curling Plaintiffs’ Third Amended Complaint and Coalition Plaintiffs’ First
Supplemental Complaint. As the parties did not expressly address ripeness,
the Court DIRECTS the parties to each file supplemental briefs NO LATER
THAN JANUARY 27, 2020 and NOT TO EXCEED 10 PAGES that address
whether Plaintiffs’ federal constitutional claims challenging the BMD voting
system are ripe. Entered by Judge Amy Totenberg on 1/17/2020.” [Doc. 702].

                                        1
       Case 1:17-cv-02989-AT Document 708 Filed 01/27/20 Page 2 of 11




I.    Ripeness and standing can overlap because courts are called to
      analyze wholly prospective future injuries.

      This Court has correctly identified a potential issue with its jurisdiction

regarding Plaintiffs’ BMD claims. As the Eleventh Circuit recognizes, “there

is often ‘doctrinal overlap between standing and ripeness analysis’ because

these claims ‘involve the possibility of wholly prospective future injury.’”

Dermer v. Miami-Dade Cnty., 599 F.3d 1217, 1220 (11th Cir. 2010). State

Defendants submit that the jurisdictional problem is not a question of

ripeness, but rather a question of standing.

      A.    Plaintiffs’ BMD claims are ripe.

      “Two considerations predominate the ripeness analysis: (1) ‘the

hardship to the parties of withholding court consideration’ and (2) ‘the fitness

of the issues for judicial decision.’” Ala. Power Co. v. U.S. Dep’t of Energy, 307

F.3d 1300, 1310 (11th Cir. 2002) (quoting Abbott Labs. v. Gardner, 387 U.S.

136, 149, 87 S. Ct. 1507, 1515 (1967)).” Fla. State Conf. of the NAACP v.

Browning, 522 F.3d 1153, 1164 (11th Cir. 2008). The Supreme Court has also

identified three factors that are relevant for considering both ripeness prongs:

“(1) whether delayed review would cause hardship to the plaintiffs; (2)

whether judicial intervention would inappropriately interfere with further

administrative action; and (3) whether the courts would benefit from further



                                        2
       Case 1:17-cv-02989-AT Document 708 Filed 01/27/20 Page 3 of 11




factual development of the issues presented.” Ohio Forestry Ass’n v. Sierra

Club, 523 U.S. 726, 733, 118 S. Ct. 1665 (1998).

      In this case, the relevant ripeness considerations for the BMD claims

are (1) fitness for judicial resolution and (2) the potential further

development of the factual record. Id. Both of these factors involve possible

future injuries, which are better analyzed under the doctrine of standing, as

explained below. “A claim is not ripe for adjudication if it rests upon

‘contingent future events that may not occur as anticipated, or indeed may

not occur at all.’” Texas v. United States, 523 U.S. 296, 300, 118 S. Ct. 1257

(1998) (quoting Thomas v. Union Carbide Agric. Prods. Co., 473 U.S. 568,

580-81, 105 S. Ct. 3325 (1985)). “The fitness prong is typically concerned with

questions of finality, definiteness, and the extent to which resolution of the

challenge depends upon facts that may not yet be sufficiently developed.”

Harrell v. Florida Bar, 608 F.3d 1241, 1258 (11th Cir. 2010).

      There are two questions for this Court in evaluating ripeness: (1) are

there future contingent events that may not occur? and/or (2) is there a need

for further facts in order to rule? In this case, neither consideration merits

finding Plaintiffs’ claims about BMDs are not ripe. There are no future

contingent events that must occur because BMDs are being utilized in

Georgia right now. As this Court is aware, they were used in elections across

                                        3
       Case 1:17-cv-02989-AT Document 708 Filed 01/27/20 Page 4 of 11




six Georgia counties in November 2019. [Docs. 559, p. 2; 590 at 48:1-49:8].

Additionally, BMDs are being utilized for the two special elections to fill

legislative seats and will be used in the Presidential Preference Primary in

less than two months. [Docs. 658-5 at ¶ 13; 698-1 at ¶ 7].

      Further, additional facts are not required. Plaintiffs have specifically

pleaded that the use of barcodes and voters’ failure (or inability) to verify

their ballots is their injury. [Docs. 627 at ¶¶ 85-87; 628 at ¶¶ 117-118]. As

this Court earlier found, evidence (or pleading) of a prospective future injury

did not require additional facts to be proved, though, as discussed below,

Plaintiffs now allege a different type of injury. [Doc. 309, pp. 20-22]. Simply

waiting for more elections to be held using a system that has been in use

since November will not further develop the factual record for purposes of

ripeness. Harrell, 608 F.3d at 1258.

      B.    This Court lacks jurisdiction because of the lack of an injury.

      While the tests for ripeness do not result in a finding that this Court

lacks jurisdiction, the Court has correctly identified the speculative nature of

the harms Plaintiffs allege regarding BMDs. Plaintiffs have alleged—at

most—a possibility of a future injury. But that injury will only occur if an

attenuated chain of possibilities occurs, leading to a problem with standing.

In order for Plaintiffs to be injured, all of the following must occur:

                                        4
       Case 1:17-cv-02989-AT Document 708 Filed 01/27/20 Page 5 of 11




          A hacker must (somehow) gain untraceable control of the BMD

            system; and

          That hack involves an untraceable manipulation of the bar codes

            on the BMDs but not the human-readable portion.

Plaintiffs had alleged similar facts about DREs. But to assert they are

injured by the use of BMDs, Plaintiffs now allege a series of additional events

that also must occur to complete their claimed injury, including the

independent actions of third parties:

          Voters2 do not verify the human-readable portion of their paper

            ballots; and

          The optical-scan unit incorrectly tabulates votes; and

          Post-election audits do not catch any errors.

      As previously explained in State Defendants’ Renewed Motion to

Dismiss [Doc. 645-1, pp. 24-27], Clapper v. Amnesty Int’l USA, 568 U.S. 398,

410 (2013), counsels against finding an injury under this speculative set of

facts. And, as another Circuit explained, the “threat of a prospective injury

must be real and immediate and not premised upon the existence of past



2Other voters, that is, and not Plaintiffs, who presumably will carefully
check the human-readable portion of their ballot or who are free to vote by
absentee, hand-marked ballot if they so desire.

                                        5
       Case 1:17-cv-02989-AT Document 708 Filed 01/27/20 Page 6 of 11




injuries alone.” Gaylor v. Hamilton Crossing CMBS, 582 F. App’x 576, 579

(6th Cir. 2014) (citing City of Los Angeles v. Lyons, 461 U.S. 95, 102-03

(1983)). At most, Plaintiffs have only alleged that past possible injuries

(involving a system that will not be used again) could somehow be the

catalyst to set off the chain of speculation outlined above.

      The fact that Plaintiffs can imagine a scenario where they might be

injured does not mean Plaintiffs’ claims are not ripe—it just means they do

not have standing because their injury is not “certainly impending,”

especially when that prospective injury is based on the “choices of a third

party” (such as a voter choosing verifying a paper ballot or election officials

conducting an audit). Ga. Republican Party v. SEC, 888 F.3d 1198, 1202

(11th Cir. 2018).

      This Court should dismiss Plaintiffs’ new claims about BMDs because

they have not alleged any injury that is “certainly impending” in their

amended and supplemental complaints. Instead, they have only alleged a

speculative chain of possibilities premised on the choices of third parties,

which is not sufficient to find an injury-in-fact. The problem is not one of the

time in which they brought their claims (ripeness) but rather the nature of

their claimed injury (standing).




                                        6
       Case 1:17-cv-02989-AT Document 708 Filed 01/27/20 Page 7 of 11




      C.     Plaintiffs’ claims in their status-report filings are not ripe.

      As the Court is aware, if the BMD rollout is not complete by the

Presidential Preference Primary, the election will be at least partially

conducted using hand-marked paper ballots. [Doc. 698, p. 3]. Thus, the only

potential problem with ripeness is with Plaintiffs’ claims in their status-

report filings that the rollout will not be complete, because further facts are

required.3

      But the status of the rollout process does not mean Plaintiffs’ claims

about the constitutionality of BMDs are not ripe—especially when the system

has been used in multiple elections already and the State is on track to

complete the rollout in time for the Presidential Preference Primary. [Doc.

698, pp. 2-3]. While the State raised questions about the extent of the

implementation related to ripeness [Doc. 679 at 43:17-24] in response to

earlier questions from the Court, those have been alleviated by the extent of

the rollout and the decertification of DREs.




3This is also another reason why this Court should not allow Plaintiffs to
continue to conduct this litigation by status-report filings and require fully
briefed motions.

                                         7
       Case 1:17-cv-02989-AT Document 708 Filed 01/27/20 Page 8 of 11




II.   Plaintiffs’ DRE claims are moot and their BMD claims are now
      ripe.

      This Court earlier raised the question of ripeness when the State had

not yet selected a vendor for BMDs. [Doc. 363 at 38:3-9]. At that time, the

selection of the vendor was the key future event that prevented a finding that

BMD claims were ripe during the April 2019 hearing. See [Doc. 363 at 40:2-8,

53:23-54:11]. But we are now in a very different place. DREs have been

decertified in Georgia. [Doc. 689-4]. A BMD vendor has not only been

selected, but BMDs have been actually used in the State of Georgia and are

being used currently in elections.

      “Absent exceptional circumstances, a challenge to the enforcement of a

statute becomes moot when that law is no longer effective.” Aaron Private

Clinic Mgmt. LLC v. Berry, 912 F.3d 1330, 1335 (11th Cir. 2019). Any law

allowing the use of DREs is no longer effective in Georgia because the

machines have been decertified. Georgia has moved to a new election system

and no further claims about DREs can be heard by this Court.

      Mootness is jurisdictional and requires dismissal when there is no

longer a case or controversy. Pac. Ins. Co. v. Gen. Dev. Corp., 28 F.3d 1093,

1096 (11th Cir. 1994). Further, “[w]hen the threat of future harm dissipates,

the plaintiff's claims for equitable relief become moot because the plaintiff no



                                       8
       Case 1:17-cv-02989-AT Document 708 Filed 01/27/20 Page 9 of 11




longer needs protection from future injury.” Adler v. Duval Cty. Sch. Bd., 112

F.3d 1475, 1477 (11th Cir. 1997). Plaintiffs do not require “protection” from

DREs because county election officials in Georgia are not allowed to use

DREs. The fact that Plaintiffs’ claims about DREs are moot is further

evidence that the claims about BMDs are ripe, even though Plaintiffs lack

standing to bring those claims.

                                CONCLUSION

      BMDs are currently in use in Georgia and will be used going forward,

but Plaintiffs have only alleged an attenuated chain of possibilities as their

possible injury. The Court has correctly identified a jurisdictional issue with

Plaintiffs’ BMD claims. But that issue is one of standing, not ripeness,

though the two often overlap.

      The fact that the DRE claims are moot strengthens the concept that

claims about BMDs are ripe—but that still does not mean that this Court has

jurisdiction. This Court should dismiss the DRE claims as moot, dismiss the

BMD claims for failure to allege a sufficient injury to demonstrate standing,

bring an end to this litigation, and allow the State of Georgia to move forward

with its new, paper-ballot election system.




                                       9
Case 1:17-cv-02989-AT Document 708 Filed 01/27/20 Page 10 of 11




Respectfully submitted this 27th day of January, 2020.

                       Vincent R. Russo
                       Georgia Bar No. 242628
                       vrusso@robbinsfirm.com
                       Josh Belinfante
                       Georgia Bar No. 047399
                       jbelinfante@robbinsfirm.com
                       Carey A. Miller
                       Georgia Bar No. 976240
                       cmiller@robbinsfirm.com
                       Alexander Denton
                       Georgia Bar No. 660632
                       adenton@robbinsfirm.com
                       Brian E. Lake
                       Georgia Bar No. 575966
                       blake@robbinsfirm.com
                       Robbins Ross Alloy Belinfante Littlefield LLC
                       500 14th Street, N.W.
                       Atlanta, Georgia 30318
                       Telephone: (678) 701-9381
                       Facsimile: (404) 856-3250

                       /s/Bryan P. Tyson
                       Bryan P. Tyson
                       Georgia Bar No. 515411
                       btyson@taylorenglish.com
                       Bryan F. Jacoutot
                       Georgia Bar No. 668272
                       bjacoutot@taylorenglish.com
                       TAYLOR ENGLISH DUMA LLP
                       1600 Parkwood Circle, Suite 200
                       Atlanta, GA 30339
                       Telephone: (678)336-7249

                       Counsel for State Defendants




                               10
      Case 1:17-cv-02989-AT Document 708 Filed 01/27/20 Page 11 of 11




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing STATE DEFENDANTS’ RESPONSE TO COURT’S REQUEST

FOR BRIEFING ON RIPENESS has been prepared in Century Schoolbook

13, a font and type selection approved by the Court in L.R. 5.1(B).

                              /s/Bryan P. Tyson
                              Bryan P. Tyson
